EXAMINERS AMENDMENT / ALLOWABILTY NOTICE
This action is in response to the amendment filed 8 June 2022. 
	Claims 3 – 8, 12 – 14, 17 – 19, and 21 – 38 are pending and have been examined; claims 1, 2, 9 – 11, 15, 16, and 20 have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	
28. (Currently Amended) The apparatus of claim 27 [[26]], wherein calculating one or more measures of interest based on the converted RPA data further comprises: calculating a run time of a workflow as a time from a start of execution of the workflow to a completion of the execution of the workflow.  

29. (Currently Amended) The apparatus of claim 27 [[26]], wherein calculating one or more measures of interest based on the converted RPA data further comprises: calculating a money saved metric.  

30. (Currently Amended) The apparatus of claim 27 [[26]], wherein calculating one or more measures of interest based on the converted RPA data further comprises: calculating a time saved metric.  

31. (Currently Amended) The apparatus of claim 27 [[26]], wherein calculating one or more measures of interest based on the converted RPA data further comprises: calculating an actual measure of interest and an expected measure of interest; and Page 8 of 14Appl. No. 17/005,347 comparing the actual measure of interest with the expected measure of interest.
35. (Currently Amended) The non-transitory computer readable medium of claim 34 [[33]], wherein calculating one or more measures of interest based on the converted RPA data further comprises: calculating a run time of a workflow as a time from a start of execution of the workflow to a completion of the execution of the workflow.  

36. (Currently Amended) The non-transitory computer readable medium of claim 34 [[33]], wherein calculating one or more measures of interest based on the converted RPA data further comprises: calculating a money saved metric.  

37. (Currently Amended) The non-transitory computer readable medium of claim 34 [[33]], wherein calculating one or more measures of interest based on the converted RPA data further comprises: calculating a time saved metric.  

38. (Currently Amended) The non-transitory computer readable medium of claim 34 [[33]], wherein calculating one or more measures of interest based on the converted RPA data further comprises: calculating an actual measure of interest and an expected measure of interest; and comparing the actual measure of interest with the expected measure of interest.


REASONS FOR ALLOWANCE
Allowed Claims: Claims 3 – 8, 12 – 14, 17 – 19, and 21 – 38 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 USC §101
	Applicant’s claimed invention provides for a practical integration of the previously identified abstract idea. 
35 USC §102 / §103
	As per the Non-Final rejection, mailed 1 October 2021, none of the prior art discloses or renders obvious the features of claim 3, which are now incorporated into the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Smutko; Ariel et al. (U.S. 20200219033), directed to a robotic process automation for significant sequences of desktop events;
Tamhane; Deepali et al. (U.S. 20130066665), directed to a system and method for automated selection of workflows;
Balasubramanian; Ashok et al. (U.S. 20200050983), directed to systems and methods for capture and generation of process workflow;
Perera; Charith J et al. (U.S. 20200262063), directed to a multi-tenant dashboard for robotic process automation systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683